AO 470 (Rev. 01 /09) Order Scheduling a Detention Hearing




                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Eastern District of North Carolina

                   United States of America                             )
                                  V.                                    )      Case No. 7:20-cr-167-4-M
                                                                        )
                  Justtin Wade Hermanson                                )
                             Def endant                                 )

                                          ORDER SCHEDULING A DETENTION HEARING



          A detention hearing in this case is scheduled as follows:


Place: 1003 South 17th Street                                                  Courtroom No.: 100
         Wilmington, NC 28401
                                                                               Date and Time:   l t-(

        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:           01/28/2021




                                                                                    Robert B. Jones, Jr., U.S. Magistrate Judge
                                                                                                 Printed name and title




                       Case 7:20-cr-00167-M Document 92 Filed 01/28/21 Page 1 of 1
